per curiam:
En este caso nos corresponde atender una querella ética contra un abogado que, mientras represen-taba a una parte en varios procesos judiciales, intentó ser contratado como corredor de bienes raíces para vender los bienes objeto de esos litigios. Por los fundamentos que se exponen a continuación, ordenamos la suspensión inme-diata del Ledo. Sigfredo Pons Fontana del ejercicio de la abogacía y de la notaría, por un término de tres meses.
I
El licenciado Pons Fontana fue admitido al ejercicio de la abogacía el 13 de agosto de 1986 y prestó juramento como notario el 4 de septiembre de ese mismo año.
*303Durante el 2008, éste fungió como el representante legal de la Sra. Ana María Martínez Agosto en el pleito de divor-cio de ésta contra su exesposo, el Sr. Alberto Rivera Rivera. El 1 de mayo de 2008, el licenciado Pons Fontana envió a la señora Martínez Agosto y al señor Rivera Rivera un con-trato de autorización de venta exclusiva para que se le en-comendara ser el corredor de bienes raíces de las propieda-des pertenecientes a la comunidad de bienes gananciales de ambos. A raíz de esa actuación, el abogado del señor Rivera Rivera presentó una moción en la que le informó al Tribunal de Primera Instancia que, estando pendiente el litigio sobre la liquidación de bienes gananciales entre éste y la señora Martínez Agosto, recibió el contrato. Ese proce-der le pareció, según alegó, una violación del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, pues el licenciado Pons Fontana había representado a la señora Martínez Agosto en varios litigios, incluyendo el divorcio mencio-nado, y había asumido la representación legal de ésta en el caso de liquidación de los bienes gananciales. A raíz de estos eventos, la Jueza Superior, Hon. Zulma Raíces Díaz, nos refirió una copia de una orden mediante la cual con-signó los hechos que podrían constituir violaciones éticas para nuestra consideración, y denegó la participación del licenciado Pons Fontana como representante legal de la señora Martínez Agosto en el caso de liquidación de los bienes gananciales.
Examinada esa orden, se le concedió un término al li-cenciado Pons Fontana para que se expresara sobre este asunto. El abogado compareció ante nos y expuso que él había representado a la señora Martínez Agosto en el pleito de divorcio, caso que, según alegó, había terminado en abril de 2009. Entendemos que quiso decir abril de 2008, pues, a renglón seguido, expresó que “luego de ter-minado el asunto relacionado con el Divorcio, la Sra. Mar-tínez visit [ó] nuestr[a] oficina interesando la venta de la[s] *304priopiedafdes]”. Adujo, además, que desconocía que se ha-bía presentado una demanda contra la señora Martínez Agosto para la liquidación de la comunidad postganancial al momento de remitirle al señor Rivera Rivera el contrato de corredor exclusivo de bienes raíces para la venta de las propiedades gananciales. Asimismo, aseguró que fue posterior al envío del contrato que compareció asumiendo la re-presentación legal de la señora Martínez Agosto. Final-mente, adujo que, según nuestras expresiones en In re Santiago Ríos, 172 D.RR. 802 (2007), cuando un abogado participa en negocios o actividades de ventas de bienes y servicios comerciales que no generan trabajo adicional como abogado, tal práctica no presenta problemas éticos.
Luego de comparecer ante nos para contestar la queja en su contra, el licenciado Pons Fontana compareció ante el foro primario para solicitar la reconsideración de la or-den que declaró “sin lugar” su moción, asumiendo la repre-sentación legal de la señora Martínez Agosto en el caso de liquidación de bienes gananciales.
Así las cosas, referimos la queja a la Oficina de la Pro-curadora General para que presentara la querella correspondiente. En respuesta, la Procuradora General contradijo la comparecencia del licenciado Pons Fontana. En particular, adujo que no era posible la versión del abo-gado sobre el hecho de que, supuestamente, ya había ter-minado la relación abogado-cliente en el caso de divorcio al momento de remitir el contrato que da lugar a esta querella. Esto, pues el licenciado Pons Fontana había com-parecido en representación de la señora Martínez Agosto en un tercer caso referente a la ejecución de la hipoteca sobre su residencia ganancial. El acreedor hipotecario ha-bía emplazado a la señora Martínez Agosto el 20 de abril de 2008, esto es, varios días antes de que el querellado enviara el contrato de venta exclusiva al señor Rivera Rivera para su aprobación, cosa que Pons Fontana no men-cionó en su contestación a la queja. El 2 de julio de 2008, el *305licenciado Pons Fontana compareció mediante varias mo-ciones tanto en el caso de liquidación de bienes gananciales como en el caso de la acción de ejecución de hipoteca, lo que demuestra que mantenía la relación abogado-cliente al mo-mento de remitir el contrato en controversia. Es decir, que al momento de intentar ser contratado como el corredor exclusivo de bienes raíces para vender las propiedades, el licenciado Pons Fontana era abogado en dos pleitos inde-pendientes para los cuales esos inmuebles eran objeto de litigio. Por todo lo anterior, la Procuradora General alegó que el querellado violó los Cánones 35, 37 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
En vista de que el Canon 35, supra, impone un deber de sinceridad y honradez que impide a los abogados utilizar medios que no sean sinceros o incompatibles con la verdad, la Procuradora General concluyó que Pons Fontana fue deshonesto al responder a la queja en su contra. Esto, pues expresó una relación de hechos confusa para tratar de ex-poner que no representaba a la parte en el pleito cuando envió el contrato en cuestión. Por su parte, el Canon 37, supra, señala que no constituye una actividad propia de la buena práctica de la profesión el que un abogado participe en un negocio si este le proporciona trabajo adicional lucra-tivo —como abogado— que de otra manera no se hubiese obtenido. Por último, el Canon 38, supra, en esencia, proscribe toda apariencia de una conducta impropia.
En respuesta, el licenciado Pons Fontana compareció ante nos y expuso su posición sobre la querella presentada en su contra y los cargos que se le imputaron en ella. En su escrito, el querellado aceptó los señalamientos en su contra y reconoció, a su vez, que fue un error haber remitido el contrato cuando todavía representaba a la señora Martí-nez Agosto, por lo que coincidió en que ello constituía una violación del Canon 37 del Código de Ética Profesional, supra. Además, reconoció expresamente haber violado el Canon 35 del Código de Ética Profesional, supra, al no ha-*306ber sido sincero en su exposición fáctica cuando respondió la queja, y que todo lo anterior resultó en la erosión de su deber de exaltar el honor y la dignidad de la profesión que impone el Canon 38 del Código de Ética Profesional, supra.
Con el beneficio de la comparecencia de la Procuradora General y del licenciado Pons Fontana, y no habiendo con-troversias de hechos, pasamos a examinar las posibles vio-laciones éticas.
II
A. Los abogados tienen la obligación de velar por que los procesos legales se lleven de forma honesta, digna y transparente. El Canon 35, supra, dispone, en lo pertinente, que:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. (Énfasis suplido.)
Este canon impone a los abogados un deber de sinceri-dad y honradez frente a todos, no sólo en la tramitación de litigios, sino en todo tipo de acto. In re Collazo Sánchez, 159 D.P.R. 769 (2003). Ese deber de sinceridad es erga omnes. In re Franco Rivera y Masini Soler, 134 D.P.R. 823 (1993). Los abogados no pueden ofrecer información falsa o inducir a error a los tribunales, ya sea al proveer informa-ción que no se ajusta a la verdad u ocultando información que deba ser revelada. Pueblo v. Santiago, 160 D.P.R. 618 (2003); In re Astado Caraballo, 149 D.P.R. 790 (1999). Más que un ideal irrealizable, la verdad es un atributo inseparable del ser abogado y, sin ésta, no podría la profesión jurídica justificar su existencia. In re Martínez, Odell II, 148 D.P.R. 636 (1999).
*307Asimismo, hemos expresado que la firma de un abogado en una moción tiene el efecto legal de un juramento. Al igual, la declaración bajo juramento de hechos falsos constituye una violación del Canon 35, supra. íd.; Regla 9.1 de Procedimiento Civil, 32 L.P.R.A. Ap. II.
B. Por otro lado, el Canon 37, supra, preceptúa que:
La participación del abogado en negocios o actividades de venta de bienes, agencias de cobro, fianzas u otros servicios comerciales propios o pertenecientes a otras personas no es una actividad propia de la buena práctica de la profesión si tal negocio o actividad tiene el fin directo o indirecto de propor-cionarle trabajo profesional lucrativo que de otra forma el bu-fete no hubiese obtenido.
En In re Roldán Figueroa, 106 D.P.R. 4 (1977), se le presentaron ocho cargos de violaciones éticas a un abogado por su relación abogado-cliente en distintos escenarios. En cuanto a cuatro de ellos, concluimos que existió una rela-ción de negocios entre el querellado y sus clientes, sobre la compra y venta de bienes inmuebles y préstamos, que pro-dujeron consecuencias perjudiciales para los clientes. En-tre las transacciones, hubo una en la que el querellado y su esposa representaron a una dienta en un pleito de divorcio. A solicitud del querellado, la dienta le prestó a éste una suma de dinero, que constituía su participación en la Sociedad Legal de Bienes Gananciales. Al finalizar el litigio, esto tuvo la consecuencia de que, tras el abogado quedarse sin fondos, la dienta recibió una cantidad menor de la que le correspondía.
Allí aplicamos, sin mayor discusión, el Canon 37, supra, y sostuvimos que la participación del abogado en negocios o actividades de venta de bienes u otros servicios comercia-les no es una actividad propia de la buena práctica de la profesión, cuando ello le genera más trabajo profesional que de otra forma no hubiese obtenido. Ello, expresamos, es una desviación de las normas de la conducta profesional *308que debe observar puntillosamente todo el que tiene el pri-vilegio de ejercer la profesión. Id.
En In re Ramírez Ferrer, 147 D.P.R. 607 (1999), se le imputó a un abogado haber retenido un dinero de un prés-tamo hipotecario otorgado por la casa hipotecaria que éste presidía, sin realizar las contraprestaciones acordadas a cambio de esas sumas. En este caso resolvimos que el abo-gado siempre se desempeñó en calidad de agente de la casa hipotecaria y en ningún momento le prestó servicios lega-les a la quejosa. Por lo tanto, no surgía del expediente del caso que el querellado hubiese utilizado la casa hipotecaria para allegarse trabajo como abogado y, de esa forma, resol-vimos que no se violó el Canon 37, supra.
En In re Rivera Vicente, 172 D.P.R. 349 (2007), enfren-tamos un asunto en el que un bufete de abogados creó una empresa con el propósito de ayudar a una agencia de go-bierno a implantar un proyecto de reciclaje. Esta contrató a la empresa y, como parte del acuerdo, le reconoció el de-recho a contratar asesoría legal. Luego, la empresa con-trató al mismo bufete que la creó. Allí, analizamos si el querellado, como miembro del bufete, había violado el Canon 37, supra. Resolvimos que éste no se violó porque, a pesar de que el bufete había utilizado a la empresa para agenciarse más trabajo legal, no podíamos concluir necesa-riamente, ante los hechos presentados, que el bufete no habría obtenido el trabajo de todas maneras.
Ante esos mismos hechos, en In re Santiago Ríos, supra, consideramos que cada día es más común que una misma persona posea varios títulos profesionales. En consecuen-cia, cada profesional está legítimamente permitido a des-empeñar libremente cualquiera de esas profesiones en las que se ha entrenado. Conscientes de los diversos roles que puede desempeñar el profesional del Derecho, se han creado reglas específicas en códigos modelos para evitar los posibles conflictos de intereses. Esto está ampliamente re-gulado en nuestro Código de Etica Profesional, específica-*309mente, según las regulaciones de conflictos de interés. No obstante, en esa ocasión tampoco encontramos suficiente evidencia que demostrara que el querellado hubiera utili-zado su posición como presidente de la empresa creada por el bufete con el fin directo o indirecto de proporcionarse trabajo profesional lucrativo que de otra forma no hubiese obtenido. Por lo tanto, concluimos que tampoco se había violado el Canon 37, supra.
Asimismo, la práctica de brindar varios servicios o ejercer distintas profesiones simultáneamente ha sido discutida en la literatura sobre ética profesional. En ese sentido, en su obra sobre ética en la abogacía, Sigfrido Steidel Figueroa expresa que “es difícil concebir una actividad comercial que por su propia naturaleza sea inherentemente conflictiva con el ejercicio de la abogacía ... lo que la ética y las normas disciplinarias prohíben es que un abogado se involucre en actividades comerciales que pudieran ser conflictivas con su particular práctica profesional”. S. Steidel Figueroa, Etica y responsabilidad disciplinaria del abogado, San Juan, Pubs. J.T.S., 2010, pág. 147. Lo que se busca es que los intereses del abogado no entren, de ninguna manera, en conflicto con los intereses del cliente a quien viene llamado a defender. In re Toro Cubergé, 140 D.P.R. 523 (1996).
De otra parte, en Steidel Figueroa, op. cit, pág. 227, se añade que: “las transacciones comerciales entre un abogado y un cliente se consideran inherentemente sospechosas, no sólo porque el juicio profesional del abogado podría comprometerse, sino también por la naturaleza desigual de la relación abogado-cliente.” Se presume que, en la relación abogado-cliente, el abogado adquiere información privada del cliente y éste, a su vez, deposita su confianza y lealtad en el abogado, y eso lo hace susceptible de múltiples abusos. In re Morell, Alcocer, 158 D.P.R. 791 (2003).
*310C. Por su parte, el Canon 38, supra, establece, en lo pertinente, que:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque al así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. ...
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable.
La justicia debe ser inmaculada, tanto en su realidad interior como en la percepción externa. In re Rodríguez Torres, 104 D.P.R. 758 (1976). Cuando la conducta que se le imputa a un abogado demuestra que no se conduce de forma digna y honorable, viola el citado Canon 38. In re Roldan, supra; In re Pagán Pagán, 171 D.P.R. 975 (2007).
Como se sabe, todo abogado debe evitar hasta la apariencia de conducta impropia. 4 L.P.R.A. Ap. IX, C. 38. Esta exigencia se fundamenta “en la idea de que la confianza e imagen de la profesión se lacera no sólo cuando se viola una norma específica de los cánones de ética profesional, sino también cuando la conducta del abogado parece impropia”. Steidel Figueroa, op. cit., pág. 57.
III
Al analizar la conducta del abogado de epígrafe, a la luz de los fundamentos expuestos, no es necesario abundar so-bre la violación del Canon 35, supra, que se le imputa. Basta con decir que el licenciado admitió haber hecho un recuento fáctico confuso, que se pudo aclarar gracias a la explicación provista por la Procuradora General. Esto es, el licenciado Pons Fontana faltó a la verdad al intentar ha-cernos creer, como parte del proceso disciplinario, que cuando trató de conseguir que le contratasen como corre-dor exclusivo de bienes raíces para la venta de las propie-*311dades gananciales objeto de litigio, no representaba a la señora Martínez Agosto. Ante tal admisión, encontramos probado que el licenciado Pons Fontana incurrió en la vio-lación al Canon 35 del Código de Ética Profesional, supra, al faltar a su deber de honradez y sinceridad.
No cabe duda de que, ante nos, debió presentar una exposición de hechos sincera y acertada sobre las circunstancias en que surgió la preocupación ética sometida por el Tribunal de Primera Instancia que dio paso a este caso. Es evidente que faltar a la verdad durante un proceso disciplinario ante nos es incongruente con el deber de exaltar el honor y la dignidad de la profesión, principio que busca proteger, a su vez, el Canon 38, supra. La abogacía, como hemos dicho, descansa en la expectativa de confianza y honestidad que tanto este Tribunal como la ciudadanía esperan de sus miembros.
Sabemos que al querellado no se le presentaron cargos éticos sobre conflictos de interés, por lo que no le enjuicia-mos al amparo de los cánones que regulan esa conducta. No obstante, entendemos que el licenciado Pons Fontana utilizó su influencia, ganada a través de la relación profe-sional que sostenía con su dienta, para agenciarse trabajo adicional como corredor de bienes inmuebles. Al hacerlo, se colocó en una posición cuestionable desde el punto de vista ético, pues dependiendo del desenlace de los litigios en los que era parte su dienta, el abogado pudo haber creado una expectativa de lucro a través de la venta de los inmuebles en controversia. Ello nos lleva a concluir que el abogado de epígrafe incurrió en una aparente conducta impropia, muy distante de lo que se espera de quienes practican la profe-sión, máxime cuando la ciudadanía espera poder depositar su confianza y lealtad en el defensor de sus derechos. Esto, unido a la violación de su deber de sinceridad, nos lleva a concluir que el licenciado Pons Fontana violó el Canon 38 del Código de Ética Profesional, supra.
No obstante, no podemos concluir que el licenciado Pons *312Fontana violó el Canon 37 del Código de Ética Profesional, supra. Como se deduce de los casos mencionados, lo que este canon busca evitar es que un abogado utilice otra in-dustria o negocio para agenciarse trabajo legal lucrativo, que de otra forma el bufete no hubiese obtenido. En este caso la controversia está invertida, pues el abogado apro-vechó su práctica como abogado para agenciarse trabajo adicional en otra industria o negocio.
Entendemos que el licenciado Pons Fontana es sincero al expresar su pesar y arrepentimiento por estas faltas al punto de agradecer y pedir disculpas por el tiempo y es-fuerzo que ha invertido la Oficina de la Procuradora General y los funcionarios de este Tribunal en su caso. Ante los hechos del presente caso, sin embargo, nos vemos obliga-dos a descargar nuestra función disciplinaria, con las con-secuencias que esto conlleva.
Por todo lo anterior, brindando particular consideración —en calidad de atenuantes— a su arrepentimiento al aceptar los hechos imputados y al hecho de que el abogado ha practicado la profesión sin tachaduras desde 1986, sus-pendemos al licenciado Pons Fontana de la profesión du-rante un término de tres meses.
El licenciado Pons Fontana notificará a sus clientes que por motivo de la suspensión no puede continuar con su representación legal, y les devolverá los expedientes de cualquier caso pendiente y los honorarios recibidos por tra-bajos no realizados. De igual manera, deberá informar de su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Además, se ordena al Alguacil General de este Tribunal que se incaute la obra notarial del licenciado Pons Fontana.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco concurrió con el resultado sin opinión escrita.